—In an action, inter alia, to recover damages for fraudulent inducement and breach of fiduciary duty, the defendant Güolin Shi appeals, as limited by his brief, from so much an order of the Supreme Court, Nassau County (Parga, J.), dated June 23, 2008, as granted the plaintiffs motion to modify a previously-issued order of attachment by reducing the amount of the undertaking to $1,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in modifying a previously-issued order of attachment to provide for a reduced undertaking in the amount of $1,000 (see CPLR 6212; cf., Sportsplex of Middletown v Catskill Regional Off-Track Betting Corp., 221 AD2d 428 [1995]).
The appellant’s remaining contentions are either without merit or not properly before the Court on this appeal. Skelos, J.E, Santucci, Belen and Chambers, JJ., concur.